DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Information disclosure filed on August 17, 2022, in which claims 1-8, 10-11, and 13-19 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed August 17, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Remark
The information disclosure statement (IDS) filed August 17, 2022 has been reviewed and the information provided therein does not affect the allowability of claims 1-8, 10-11, and 13-19 that were previously allowed.

Allowable Subject Matter
Claims 1-8, 10-11 and 13-19 are allowed in light of the Applicant’s arguments (April 29, 2022, pages 2-4) in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in collectively storing data and instructions, where the data comprises a shared topological basemodel that comprises a set of stable identifiers respectively for canonical edges and canonical vertices that correspond to semantic features included in a geographic area, determine a correspondence between edges or vertices included in geographic datasets based on a common reference to one of the stable identifiers in the shared topology basemodel, wherein the edges or the vertices correspond to a same semantic feature of the semantic features in order to provide stability for mapping applications and corresponding data and an improved ability to conflate and/or relate features from previously unrelated geographic datasets.
None of the prior art of record, singular and any order combination discloses the recited “identifying a particular second edge or a particular second vertex of a plurality of second edges and second vertices included in the second geographic dataset and associated with the one of the stable identifiers, and generating a graph element in the second geographic dataset based on the particular second edge or the particular second vertex, wherein the graph element corresponds to a particular real-world item in the second geographic dataset and has a location defined relative to the particular second edge or the particular second vertex, and the graph element has a corresponding graph element which also corresponds to the particular real-world item in the first geographic dataset, and the first edge or first vertex and second edge or second vertex correspond to a same semantic feature of the plurality of semantic features” in the independent claim 1; and “adding a forwarding reference to one of the two edges, and wherein the forwarding reference directs a request to access the edge having the forwarding reference to the other of the two edges, creating a new and unique ID and replacing any ID associated with the two edges to the new and unique ID, or adding the forwarding reference to one of the two edges and adding one or two new and unique IDs to one or both edges” in the independent claims 7 and 17. These claimed features render claims 1-8, 10-11, and 13-19 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 7, 2022